DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “a sample injection system” which is unclear. It is unclear whether the injection system correspond to the first recited sample injection system, or to a second sample injection system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180161718 to Tipler.
Regarding Claim 1, Tipler discloses a system capable of performing both single and multidimensional liquid chromatography (Figs. 52-54, multidimensional separation system 5300; ¶¶ [0078], [0087], [0150], [0170]-[0177]) comprising: a solvent delivery system (Figs. 52-54, carrier gas/solvent source 5305; ¶¶ [0084]-[0087], [0150], [0170]-[0177]); a sample injection system (Figs. 52-54, injector 5310; ¶¶ [0170]-[0177]); a first dimension column path configured to perform a separation process in a first dimension (Figs. 52-54, first column 5330; ¶¶ [0170]-[0177]); a second dimension column path configured to perform a separation process in a second dimension (Figs. 52-54, second column 5340; ¶¶ [0170]-[0177]); a valve system (Figs. 52-54, switching valve (not shown), which can split the fluid flow from the injector 5310 and provide the split flow to the different columns of the system 5300; ¶¶ [0170]-[0177]); and a sample injection system fluidically connected to the valve system (Figs. 52-54, injector 5210; ¶¶ [0170]-[0177]); wherein the valve system is configured to direct flow from a sample injection system to a first dimension column path when the valve system is in a first position (Figs. 52-54, switching valve (not shown), which can split the fluid flow from the injector 5310 and provide the split flow to column 5330; ¶¶ [0170]-[0177]), and wherein the valve system is configured to direct flow from the sample injection system to the second dimension column path without the flow path flowing through the first dimension column path in the chromatography system when the valve system is in a second position (Figs. 52-54, switching valve (not shown), which can split the fluid flow from the injector 5310 and provide the split flow to column 5340; ¶¶ [0170]-[0177]).
Regarding Claim 2, Tipler discloses a first detector located downstream from the first dimension column path, wherein the first detector is not a mass spectrometer; and a second detector located downstream from the second dimension column path, wherein the second detector is a mass spectrometer (Figs. 52-54, detectors 5335, 5345; ¶¶ [0150], [0170]-[0177], [0186]).
Regarding Claims 10-11, the method of the claims appears to be met by the operation of the system of claims 1-2.

Claim(s) 10, 12 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170010243 to Gaita.
Regarding Claim 10, Gaita discloses a method of dimensional selection for a chromatography system (Fig. 1, liquid chromatography apparatus 10; ¶¶ [0019]-[0022]) comprising: using a valve system of the chromatography system to direct flow from a sample injection system to a first dimension column path and into a second dimension column path, wherein the first dimension column path is configured to perform a first separation process in a first dimension, and wherein the second dimension column path is configured to perform a second separation process in a second dimension (Fig. 1, first sample injection port 24 and second sample injection port 34, primary valve 18 and secondary valves 26, 36 selectively switching between first path 22 to first chromatographic column 12 and second path 32 to second chromatographic column 14; ¶¶ [0019]-[0022]); and switching positions of the valve system to direct flow from the sample injection system to the second dimension column path without the flow path flowing through the first dimension column path in the chromatography system (Fig. 1, first sample injection port 24 and second sample injection port 34, primary valve 18 and secondary valves 26, 36 selectively switching between first path 22 to first chromatographic column 12 and second path 32 to second chromatographic column 14; ¶¶ [0019]-[0022]).
Regarding Claim 12, Gaita discloses the valve system includes a first valve fluidically connected to a first solvent delivery subsystem (Fig. 1, primary valve 18 connected to pumps 16 and solvent tanks 15; ¶¶ [0019]-[0022]), and wherein the valve system includes a second valve fluidically connected to a second solvent delivery subsystem (Fig. 1, primary valve 18 with pumps 16 and solvent tanks 15 connected to secondary valves 26, 36; ¶¶ [0019]-[0030]), the method further comprising: switching the first valve from a first valve first position to a first valve second position, wherein in the first valve first position flow is directed from the first solvent delivery subsystem to the sample injection system (Fig. 1, primary valve 18 connected to secondary valve 26 with injection port 24; ¶¶ [0019]-[0030]), and wherein in the first valve second position flow is directed from the second solvent delivery subsystem to the sample injection system (Fig. 1, primary valve 18 connected to secondary valve 36 with injection port 34; ¶¶ [0019]-[0030]).
Regarding Claim 15, Gaita discloses a valve system for a liquid chromatography system  (Fig. 1, liquid chromatography apparatus 10; ¶¶ [0019]-[0022]) comprising: a first valve (Fig. 1, primary valve 18; ¶¶ [0019]-[0022]); and a second valve fluidically connected to the first valve (Fig. 1, secondary valves 26, 36; ¶¶ [0019]-[0022]); wherein the first and second valves are configured direct flow from a sample injection system to a first dimension column path when the valve system is in a first position (Fig. 1, primary valve 18 and secondary valves 26, 36 selectively switching to first path 22 to first chromatographic column 12 ¶¶ [0019]-[0030]), and wherein the first and second valves configured to direct flow from the sample injection system to the second dimension column path without the flow path flowing through the first dimension column path in the chromatography system when the valve system is in a second position (Fig. 1, primary valve 18 and secondary valves 26, 36 selectively switching to second path 32 to second chromatographic column 14; ¶¶ [0019]-[0030]).
Regarding Claim 16, Gaita discloses the first valve is switchable from a first valve first position to a first valve second position(Fig. 1, primary valve 18 with positions 20, 30; ¶¶ [0019]-[0030]), wherein in the first valve first position flow is configured to be directed from a first solvent delivery subsystem to the sample injection system(Fig. 1, primary valve 18 connected to secondary valve 26 with injection port 24; ¶¶ [0019]-[0030]), and wherein in the first valve second position flow is configured to be directed from a second solvent delivery subsystem to the sample injection system (Fig. 1, primary valve 18 connected to secondary valve 36 with injection port 34; ¶¶ [0019]-[0030]).
Regarding Claim 20, Gaita discloses the sample injection system fluidically connected to the first valve (Fig. 1, first sample injection port 24 and second sample injection port 34 connected to primary valve 18; ¶¶ [0019]-[0022]);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tipler as applied to claim 2, in view of Gaita.
Regarding Claim 3, Tipler discloses system of claim 2, but is silent regarding the solvent delivery system further includes: a first solvent delivery subsystem having a first pump, wherein the first solvent delivery subsystem is fluidically connected to a first valve of the valve system; and a second solvent delivery subsystem having a second pump, wherein the second solvent delivery subsystem is fluidically connected to a second valve of the valve system. Gaita discloses the solvent delivery system further includes: a first solvent delivery subsystem having a first pump, wherein the first solvent delivery subsystem is fluidically connected to a first valve of the valve system (Fig. 1, primary valve 18 connected to pumps 16 and solvent tanks 15; ¶¶ [0019]-[0022]); and a second solvent delivery subsystem having a second pump, wherein the second solvent delivery subsystem is fluidically connected to a second valve of the valve system (Fig. 1, primary valve 18 with pumps 16 and solvent tanks 15 connected to secondary valves 26, 36; ¶¶ [0019]-[0030]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Tipler by providing the solvent delivery system further includes: a first solvent delivery subsystem having a first pump, wherein the first solvent delivery subsystem is fluidically connected to a first valve of the valve system; and a second solvent delivery subsystem having a second pump, wherein the second solvent delivery subsystem is fluidically connected to a second valve of the valve system as in Gaita in order to provide for more efficient 2D separations.

Claim(s) 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tipler in view of Gaita as applied to claim 3, and further in view of US 20170343520 to Ortmann 
Regarding Claim 4, Tipler in view of Gaita as discloses the system of claim 3, but does not disclose the valve system is configured direct flow from a sample injection system to a first dimension column path and store a portion of the flow in a storage loop, wherein the valve system is configured to further flow the portion of the flow through the second dimension column path. Ortmann discloses the valve system is configured direct flow from a sample injection system to a first dimension column path and store a portion of the flow in a storage loop (Figs. 2 and 5, source flow path 102 with column 30’ fractions temporarily stored in fluidic conduit connected to the volume flow adjustment unit 104 with sample accommodation volume/loop 112; ¶¶ [0107]-[0114], [1020]-[0121]), wherein the valve system is configured to further flow the portion of the flow through the second dimension column path (Figs. 2 and 5, fractions temporarily stored in fluidic conduit connected to the volume flow adjustment unit 104 with sample accommodation volume/loop 112 sent to column 30 in destination flow path 114; ¶¶ [0107]-[0114], [1020]-[0121]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Tipler in view of Gaita by providing the valve system is configured direct flow from a sample injection system to a first dimension column path and store a portion of the flow in a storage loop, wherein the valve system is configured to further flow the portion of the flow through the second dimension column path as in Ortmann in order to provide for more efficient 2D separations.
Regarding Claim 5, Gaita discloses the first valve is switchable from a first valve first position to a first valve second position, wherein in the first valve first position flow is directed from the first solvent delivery subsystem to the sample injection system (Fig. 1, primary valve 18 connected to pumps 16 and solvent tanks 15 and secondary valves 26, 36; ¶¶ [0019]-[0022]), and wherein in the first valve second position flow is directed from the second solvent delivery subsystem to the sample injection system (Fig. 1, primary valve 18 connected to pumps 16 and solvent tanks 15 and secondary valves 26, 36; ¶¶ [0019]-[0022]).
Regarding Claim 6, Tipler in view of Gaita discloses the system of claim 3, but does not disclose a sample storage loop fluidically connected to the second valve of the valve system. Ortmann discloses a sample storage loop fluidically connected to the second valve of the valve system (Figs. 2 and 5, fractions temporarily stored in fluidic conduit connected to the volume flow adjustment unit 104 with sample accommodation volume/loop 112 sent to column 30 in destination flow path 114; ¶¶ [0107]-[0114], [1020]-[0121]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Tipler in view of Gaita by providing a sample storage loop fluidically connected to the second valve of the valve system as in Ortmann in order to provide for more efficient 2D separations.
Regarding Claim 7, Ortmann discloses the second valve is switchable from a second valve first position to a second valve second position, wherein in the second valve first position flow from the first solvent delivery subsystem is directed from the first detector to the sample storage loop and a path leading to a downstream waste (Figs. 2, 5 and 7, separation unit 30 connected to fluidic valve 95, sample accommodation volume/loop 112 and waste 167; ¶¶ [0107]-[0114], [1020]-[0127]), and wherein in the second valve second position fluid from the first solvent delivery subsystem is directed from the first detector directly to the path leading to the downstream waste while bypassing the sample storage loop (Figs. 2, 5 and 7, separation unit 30 connected to fluidic valve 95 and waste 167; ¶¶ [0107]-[0114], [1020]-[0127]).
Regarding Claim 8, Ortmann discloses the second valve first position flow from the second solvent delivery subsystem is directed through the sample storage loop, to the first valve and to the second dimension column path (Figs. 2, 5 and 7, separation unit 30 connected to fluidic valve 95 with sample accommodation volume/loop 112 and fluidic valve 106; ¶¶ [0107]-[0114], [1020]-[0127]), wherein in the second valve second position flow from the second solvent delivery subsystem is directed directly to the first valve and the second dimension column path while bypassing the sample storage loop (Figs. 2, 5 and 7, separation unit 30 connected to fluidic valve 95 and fluidic valve 106; ¶¶ [0107]-[0114], [1020]-[0127]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tipler as applied to claim 2, in view of US 20110223683 to Regnier.
Regarding Claim 9, Tipler discloses the system of claim 2, but is silent regarding the first dimension column path includes a size exclusion chromatography column, and wherein the second dimension column path includes a reversed phase liquid chromatography column. Regnier discloses the first dimension column path includes a size exclusion chromatography column, and wherein the second dimension column path includes a reversed phase liquid chromatography column (Fig. 4, SEC and RPC columns; ¶¶ [0079]-[0080]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Tipler by providing the first dimension column path includes a size exclusion chromatography column, and wherein the second dimension column path includes a reversed phase liquid chromatography column as in Regnier in order to provide for more efficient multidimensional separations. 

Claim(s) 13-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaita as applied to claims 12 and 15, in view of Ortmann.
Regarding Claim 13, Gaita discloses the method of claim 12, but is silent regarding switching the second valve from a second valve first position to a second valve second position, wherein in the second valve first position flow from the first solvent delivery subsystem is directed from a first detector to a sample storage loop and then to a path leading to a downstream waste, and wherein in the second valve second position fluid from the first solvent delivery subsystem is directed from the first detector directly to the path leading to the downstream waste while bypassing the sample storage loop. Ortmann discloses switching the second valve from a second valve first position to a second valve second position, wherein in the second valve first position flow from the first solvent delivery subsystem is directed from a first detector to a sample storage loop and then to a path leading to a downstream waste (Figs. 2, 5 and 7, separation unit 30 connected to fluidic valve 95, sample accommodation volume/loop 112 and waste 167; ¶¶ [0107]-[0114], [1020]-[0127]), and wherein in the second valve second position fluid from the first solvent delivery subsystem is directed from the first detector directly to the path leading to the downstream waste while bypassing the sample storage loop (Figs. 2, 5 and 7, separation unit 30 connected to fluidic valve 95 and waste 167; ¶¶ [0107]-[0114], [1020]-[0127]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Gaita by providing switching the second valve from a second valve first position to a second valve second position, wherein in the second valve first position flow from the first solvent delivery subsystem is directed from a first detector to a sample storage loop and then to a path leading to a downstream waste, and wherein in the second valve second position fluid from the first solvent delivery subsystem is directed from the first detector directly to the path leading to the downstream waste while bypassing the sample storage loop as in Ortmann in order to provide for more efficient multidimensional separations. 
Regarding Claim 14, Ortmann discloses directing flow from the second solvent delivery subsystem through the sample storage loop to the first valve and to the second dimension column path when the second valve is in the second valve first position (Figs. 2, 5 and 7, separation unit 30 connected to fluidic valve 95 with sample accommodation volume/loop 112 and fluidic valve 106; ¶¶ [0107]-[0114], [1020]-[0127]); and directing flow from the second solvent delivery subsystem directly to the first valve and the second dimension column path while bypassing the sample storage loop when the second valve is in the second valve second position (Figs. 2, 5 and 7, separation unit 30 connected to fluidic valve 95 and fluidic valve 106; ¶¶ [0107]-[0114], [1020]-[0127]).
Regarding Claim 17, Gaita discloses the valve system of claim 16, but is silent regarding 
a sample storage loop fluidically connected to the second valve of the valve system. Ortmann discloses a sample storage loop fluidically connected to the second valve of the valve system (Figs. 2 and 5, fractions temporarily stored in fluidic conduit connected to the volume flow adjustment unit 104 with sample accommodation volume/loop 112 sent to column 30 in destination flow path 114; ¶¶ [0107]-[0114], [1020]-[0121]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Gaita by providing a sample storage loop fluidically connected to the second valve of the valve system as in Ortmann in order to provide for more efficient 2D separations..
Regarding Claim 18, Ortmann discloses the second valve is switchable from a second valve first position to a second valve second position, wherein in the second valve first position flow from the first solvent delivery subsystem is directed to the sample storage loop (Figs. 2, 5 and 7, separation unit 30 connected to fluidic valve 95, sample accommodation volume/loop 112 and waste 167; ¶¶ [0107]-[0114], [1020]-[0127]), and wherein in the second valve second position fluid from the first solvent delivery subsystem is directed from the first detector directly to the path leading to the downstream waste while bypassing the sample storage loop (Figs. 2, 5 and 7, separation unit 30 connected to fluidic valve 95 and waste 167; ¶¶ [0107]-[0114], [1020]-[0127]).
Regarding Claim 19, Ortmann discloses in the second valve first position flow from the second solvent delivery subsystem is directed through the sample storage loop, to the first valve and to the second dimension column path (Figs. 2, 5 and 7, separation unit 30 connected to fluidic valve 95 with sample accommodation volume/loop 112 and fluidic valve 106; ¶¶ [0107]-[0114], [1020]-[0127]), wherein in the second valve second position flow from the second solvent delivery subsystem is directed directly to the first valve and the second dimension column path while bypassing the sample storage loop (Figs. 2, 5 and 7, separation unit 30 connected to fluidic valve 95 and fluidic valve 106; ¶¶ [0107]-[0114], [1020]-[0127]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852